WENTWORTH, Judge.
Appellant seeks review of the partial denial of his Fla.R.Crim.P. 3.850 motion for post-conviction relief. We affirm the order appealed.
Appellant’s motion asserts that sentences for his multiple offenses were erroneously imposed consecutively rather than concurrently. The court agreed and amended the sentences accordingly. Appellant’s motion also asserts that in imposing an enhanced sentence the court imper-missibly relied on a vacated conviction. However, the attached transcript indicates that the court merely noted the circumstance of a prior charge (which conviction had been vacated due to improper venue) among numerous other convictions. Furthermore, both this enhancement issue and an asserted suppression issue should have been presented by direct appeal rather than by a motion for post-conviction relief. See Suto v. State, 422 So.2d 924 (Fla. 2d DCA 1982); Lazarus v. State, 412 So.2d 54 (Fla. 5th DCA 1982).
The order appealed is affirmed.
MILLS and SHIVERS, JJ., concur.